

117 HRES 33 IH: Recognizing January 2021 as “National Mentoring Month”, and for other purposes.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 33IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Scanlon (for herself and Ms. Herrera Beutler) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing January 2021 as National Mentoring Month, and for other purposes.Whereas the goals of National Mentoring Month are to raise awareness of youth mentoring, recruit individuals to mentor, celebrate the powerful impact of mentoring relationships that form and thrive each day because of the caring adults who volunteer their time for young people, encourage mentoring programs to engage and integrate quality mentoring into their efforts, and thank the mentors who made us who we are today;Whereas many young people across the Nation make everyday choices that lead up to life’s big decisions without guidance and support;Whereas mentoring relationships provide powerful tools for connection and are critical for our Nation’s future;Whereas a mentor is a caring, consistent presence who devotes time to help a young person discover personal strength and achieve his or her potential;Whereas quality mentoring supports positive life and social skills, promotes self-esteem, bolsters academic achievement and college access, and nurtures youth leadership development;Whereas mentoring relationships are a shared opportunity for learning and growth, positively impacting both the mentor and the mentee;Whereas mentoring programs are run by many different organizations and agencies with different goals for young people, and 79 percent of programs are nonprofits, 9 percent are K–12 schools or districts, 3 percent are government agencies, 3 percent are higher education institutions, and the remaining 6 percent are religious institutions, for-profits, health care facilities, and others;Whereas 47 percent of mentoring programs note that mentor recruitment is a large challenge for them, and caring adults volunteering as mentors in their communities can help solve this challenge and provide critical human capital to programs;Whereas mentoring programs have been shown to be effective in helping young people make healthy choices, and youth who meet regularly with their mentors are 46 percent less likely than their peers to start using illegal drugs;Whereas research shows that young people who were at risk for not completing high school but who had mentors were 55 percent more likely to be enrolled in college, 81 percent more likely to report participating regularly in sports or extracurricular activities, more than twice as likely to say they held a leadership position in a club or sports team, and 78 percent more likely to pay it forward by volunteering regularly in their communities, and that 90 percent are now interested in becoming mentors themselves;Whereas mentoring can play a role in helping young people attend school regularly, as research shows that students who meet regularly with their mentors are 52 percent less likely than their peers to skip a day of school and 37 percent less likely to skip a class;Whereas mentors prepare young people for professional careers by helping them set career goals, introducing them to industry professionals, and helping them train for and find jobs;Whereas all of the above listed benefits link youth to economic and social capital while also strengthening communities; andWhereas despite these benefits, 9 million young people in the United States feel isolated from meaningful connections with adults outside their homes, constituting a mentoring gap that demonstrates a need for collaboration and resources: Now, therefore, be itThat the House of Representatives—(1)recognizes National Mentoring Month;(2)recognizes the caring adults who serve as staff and volunteers at quality mentoring programs and who help our young people find inner strength and reach their full potential;(3)acknowledges that mentoring is beneficial because it supports educational achievement, encourages self-confidence, supports young people in setting career goals and expanding social capital, and improves positive personal, professional, and academic outcomes;(4)promotes the creation and expansion of quality mentoring programs across the country to equip young people with the tools needed to lead healthy and productive lives; and(5)supports initiatives to close the mentoring gap by highlighting the powerful impact every adult can have by becoming a mentor.